DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/22/2019, 10/24/2019, 11/06/2019, 12/10/2019, 01/08/2020, 04/07/2020, 05/15/2020, 06/02/2020, 06/23/2020. 07/31/2020, 06/17/2021, 07/06/2021 and 03/09/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
	The instant application claims priority to RU 2018147431, which was filed on 2018-12-28.  A certified copy of the Russian patent application has been received.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chih-Sheng Chen et al. US 7854001 (hereinafter Chen) in view of Charles Wade Chambers et al. US 20180227324 (hereinafter Chambers) and further in view of Edward D. Rhinelander US 20120209987 (hereinafter Rhinelander).
As per claim 1, Chen teaches:  A method of generating an indication of a malicious web resource running on a network computing device, the method executable by a supervisory computing device, the method comprising:  
obtaining, by the supervisory computing device, an indication of a plurality of web resources (“gathering information about potentially malicious websites from a plurality of sources.” Chen: Abs.); 
identifying, by the supervisory computing device, malicious web resources in the plurality of web resources (“reducing the number of potentially malicious websites gathered; thereby creating a malicious website database that tracks at least a subset of the potentially malicious websites.” Chen: Abs);
Chen does not teach; however, Chambers discloses: identifying, by the supervisory computing device, a set of additional web resources associated with each of the identified malicious web resources (links are analyzed to determine if they are associated with the malicious resource (Chambers: para. 41),
identifying, by the supervisory computing device, malicious web resources in the set of additional web resources (links are analyzed and are put in blocklist and or safelist. Chambers: para.68),

The combination of Chen and Chamber does not teach; however, Rhinelander discloses: determining at least one authorized entity associated with each of the identified malicious web resources (the system communicates with the provider of the content [selected to be the entity of authority] regarding the provided content. Rhinelander: paera.61);  
generating at least one report for the at least one authorized entity based on data associated with at least respective one of the identified malicious web resources associated with the at least one authorized entity (notification is sent to the provider of source content. Rhinelander: paera.61);  
sending the at least one report to the at least one associated authorized entity based on contact details associated therewith (Rhinelander: paera.61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Chambers with the teaching of Rhinelander to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to prevent receiving further unwanted content.
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Chen and Chamber does not teach; however, Rhinelander discloses: the determining the at least one authorized entity associated with each of the malicious web resources comprises determining at least one of: an owner, an administrator, a hosting provider and a domain name registrar associated therewith (“sending a notification to the source of the tracking object (e.g. the entity that provided the advertisement or associated content) to request information or compliance;”  Rhinelander: para. 61).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Chambers with the teaching of Rhinelander to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to prevent receiving further unwanted content.
As per claim 15, this claim defines a device that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chambers in view of Rhinelander and further in view of Alex E. Raj US 20200106809 (hereinafter Raj). 
As per claim 3, the rejection of claim 1 is incorporated herein. The combination of Chen, Chamber and Rhinelander does not teach; however, Raj discloses:   determining a type of threat associated with each identified malicious web resource, the type of threat being selected from a pre-determined set of types of threats (Raj: para. 63).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Chambers and Rhinelander with the teaching of Raj to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance management of the known threats from the sources.
		Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chambers in view of Rhinelander in view of Raj and further in view of William Spernow et al. US 20140181975 (Spernow).
		As per claim 4, the rejection of claim 3 is incorporated herein. The combination of Chen, Chamber, Rhinelander and Raj does not teach; however, Spernow discloses: during the generating the at least one report, using a template from a pre-determined set of report templates, each template corresponding to at least one of: one of the pre-determined types of threats and one of the established authorized entities (Spernow: para.588).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Chambers, Rhinelander and Raj with the teaching of Spernow to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and 
As per claim 5, the rejection of claim 4 is incorporated herein. The combination of Chen, Chamber, Rhinelander and Raj does not teach; however, Spernow discloses: a number of reports generated for each authorized entity corresponds to a number of identified types of threats (for each malware a specific report can be used. Spernow: Para. 497).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Chambers, Rhinelander and Raj with the teaching of Spernow to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to customize the reports.

		Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chambers in view of Rhinelander and further in view of Spernow.
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Chen, Chamber and Rhinelander does not teach; however, Spernow discloses:
the method further comprises generating an evidence document as part of each report, the evidence document for confirming maliciousness of each web resource (reports can be either demoralized or specific to include details. Spernow: para. 497).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, .
		Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chambers in view of Rhinelander and further in view of Jeremiah O'Connor US 20160352772 (hereinafter O'Connor).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Chen, Chamber and Rhinelander does not teach; however, O'Connor discloses:
the identifying malicious web resources comprises determining if a given indication of a given one of the plurality of web resources matches a known malicious reference (the system compares domain names. O'Connor: para. 90-92).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Chambers and Rhinelander with the teaching of O'Connor to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to identify malicious sites.
As per claim 8, the rejection of claim 7 is incorporated herein. The combination of Chen, Chamber and Rhinelander does not teach; however, O'Connor discloses: the identifying, by the supervisory computing device, malicious web resources further comprises executing at least one of: 
- analyzing a domain name of the given one of the plurality of web resources for maliciousness using at least one method for analyzing domain names, 
- obtaining at least one file from the given one of the plurality of web resources to execute a maliciousness analysis using at least one method of analyzing files; and
- obtaining an html-code of the given one of the plurality of web resources to execute a maliciousness analysis using at least one method of analyzing html-code
(the system compares domain names. O'Connor: para. 90-92).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Chambers and Rhinelander with the teaching of O'Connor to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to identify malicious sites.
As per claim 9, the rejection of claim 8 is incorporated herein. The combination of Chen, Chamber and Rhinelander does not teach; however, O'Connor discloses:
the at least one method of analyzing domain names comprises comparing the domain name with known malicious domain names (O'Connor: para. 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Chambers and Rhinelander with the teaching of O'Connor to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to identify malicious sites.
		Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chambers in view of Rhinelander in view of O'Connor and further in view of Jody Lee Beck US 20190230385 (hereinafter Beck).
As per claim 10, the rejection of claim 8 is incorporated herein. The combination of Chen, Chamber, Rhinelander and O'Connor does not teach; however, Beck discloses: the at least one method of analyzing files comprises generating a hash sum associated with the at least one file and comparing the hash sum with a hash sum of one of the known malicious files (Beck: para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Chambers, Rhinelander and O'Connor with the teaching of Beck to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to determine if a file has been compromised.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chambers in view of Rhinelander in view of O'Connor and further in view of Buckner W. Clay, IV US 8266695 (hereinafter Clay).
As per claim 11, the rejection of claim 8 is incorporated herein. The combination of Chen, Chamber, Rhinelander and O'Connor does not teach; however, Clay discloses:  
the at least one method of analyzing html-code comprises conducting a search in the html-code for specific keywords indicating malicious nature of the web resource (Clay: col. 5, lines 35-50).
Clay to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to identify nature of source through the content of communicating files.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The invention defined in claims 12-14 are not suggested by the prior art of record. The prior art of record (in particular, Chih-Sheng Chen et al. US 7854001, Charles Wade Chambers et al. US 20180227324, Edward D. Rhinelander US 20120209987, Alex E. Raj US 20200106809, of William Spernow et al. US 20140181975, Jeremiah O'Connor US 20160352772, Buckner W. Clay, IV US 8266695, Richard Reybok et al. US 20150207813, Steven Weinstein US 9584541 and Roger John Thompson et al. US 8898787) singly or in combination does not disclose, with respect to claim 12 “determining whether same registrant personal data is specified for the domain names of the given pair of web resources;
- determining whether the domain names of the given pair of web resources are located at a same IP address; and
- determining whether links corresponding to the given pair of web resources have at least a similar uniform locator.” 
with respect to claim 13 “- assigning weights to the links between the first web resource and the second web resource by using a machine learning algorithm, based on the web resource parameter common between the first web resource and the second web resource;
- determining a link coefficient as a ratio of (i) the number of links based on the web resource parameter common between the first web resource and the second web resources and (ii) the weight of each link based on the web resource parameter common between the first web resource and the second web resources; and
- removing links between the first web resource and the second web resource responsive to the link coefficient being lower than a predetermined threshold value.” and with respect to claim 14 
“- receiving messages from at least one third-party computing device that is configured to retrieve the at least one indication of the web resource;
- receiving messages from at least one third-party mobile device that is configured to retrieve the at least one indication of the web resource;
- executing search queries in at least one search engine using a pre-determined list of search keywords to identify contextual advertising in search results generated in response to each request in each of the search engines, such that to extract the at least one indication to the web resource used in the contextual advertising.”  in combination with the other claimed features as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493